Hill, J.,
dissenting. I dissent from the ruling made in headnote 1 (a). I do not think that such a brief of the evidence is incorporated in the bill of exceptions as is contemplated by the Civil Code (1910), § 6140. What is incorporated therein amounts to the conclusion of the presiding judge, or the attorney for the plaintiff in error. It. does not appear as a brief of the evidence at all, but recites that the “ plaintiff offered evidence proving that,” etc. The section of the code, supra, provides that the plaintiff in error “shall incorporate in the bill of exceptions a brief of so much of the written and oral evidence as is material to a clear understanding of the errors complained of.” In the absence of “ a brief ” of the evidence in the bill of .exceptions, or therein specified and shown in the record, I am unable to say whether the facts as set out were “ proved ” or not.